
	
		II
		112th CONGRESS
		1st Session
		S. 1040
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Lieberman (for
			 himself and Mr. McCain) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enhance public safety by making more spectrum
		  available to public safety entities, to facilitate the development of a public
		  safety broadband network, to provide standards for the spectrum needs of public
		  safety entities, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Broadband for First Responders
			 Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Allocation and assignment of public safety licenses and
				establishment of rules
					Sec. 101. Definitions relating to public safety
				broadband.
					Sec. 102. Allocation and assignment of public safety
				licenses.
					Sec. 103. Establishment of rules governing public safety
				broadband network.
					Sec. 104. Establishment of standards.
					Sec. 105. Submission and approval of interoperability
				communications plans by States.
					Sec. 106. Rule of construction for public safety broadband
				licensee.
					TITLE II—Funding
					Sec. 201. Definitions.
					Sec. 202. Funding.
					Sec. 203. Public safety interoperable broadband network
				construction.
					Sec. 204. Public safety interoperable broadband maintenance and
				operation.
					Sec. 205. Audits.
					Sec. 206. Auction of spectrum to fund the Construction and
				Maintenance and Operation Funds.
					Sec. 207. Achieving long-term interoperability and efficient
				use of public safety spectrum.
					Sec. 208. Report on long-term interoperability using IP-based
				solutions.
				
			IAllocation and
			 assignment of public safety licenses and establishment of rules
			101.Definitions
			 relating to public safety broadbandSection 337(f) of the Communications Act of
			 1934 (47 U.S.C. 337(f)) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (3) and (4), respectively; and
				(2)by inserting
			 before paragraph (3), as so redesignated, the following:
					
						(1)Public safety
				broadband licenseeThe term public safety broadband
				licensee means a licensee, as defined by the Commission in its Second
				Report and Order adopted July 31, 2007 (FCC 07–132), and selected in the
				Commission's Order adopted November 19, 2007 (FCC 07–199), by the Commission to
				be the licensee for the 763–768/793–798 MHz.
						(2)Public safety
				broadband spectrumThe term
				public safety broadband spectrum means the electromagnetic
				spectrum between 758 megahertz and 768 megahertz, inclusive, and 788 megahertz
				and 798 megahertz, inclusive, and any additional electromagnetic frequencies
				allocated by the Commission for public safety broadband
				use.
						.
				102.Allocation and
			 assignment of public safety licenses
				(a)Spectrum
			 allocationSection 337(a) of the Communications Act of 1934 (47
			 U.S.C. 337(a)) is amended—
					(1)in paragraph (1),
			 by striking 24 and inserting 34; and
					(2)in paragraph (2),
			 by striking 36 and inserting 26.
					(b)AssignmentSection
			 337(b) of the Communications Act of 1934 (47 U.S.C. 337(b)) is amended to read
			 as follows:
					
						(b)Assignment
							(1)Allocation of
				paired bandsNot later than 30 days after the date of enactment
				of the Broadband for First Responders Act of
				2011, the Commission shall allocate the paired electromagnetic
				spectrum bands of 758–763 megahertz and 788–793 megahertz for public safety
				broadband communications.
							(2)Licensing of
				paired bandsNot later than 60 days after the date of enactment
				of the Broadband for First Responders Act of
				2011, the Commission shall license the paired electromagnetic
				spectrum bands described under subparagraph (A) to the public safety broadband
				licensee.
							.
				103.Establishment
			 of rules governing public safety broadband network
				(a)Establishment of
			 rulesNot later than 180 days
			 after the date of enactment of this Act, the Federal Communications Commission
			 shall establish the following rules:
					(1)Authorizing the
			 construction and operation of a public safety broadband networkThe Commission shall permit the public
			 safety broadband licensee to authorize providers of public safety services to
			 construct and operate a wireless public safety broadband network in the public
			 safety broadband spectrum.
					(2)Establishing
			 network requirementsThe Commission shall require that the
			 wireless public safety broadband network described under paragraph (1)
			 shall—
						(A)be fully
			 interoperable and remain interoperable with, and in conformance with the same
			 broadband technology standards as all other public safety broadband systems
			 deployed or authorized;
						(B)provide for
			 roaming by Federal, State, local, and tribal governments and other authorized
			 users of the spectrum licensed to the public safety broadband licensee;
						(C)provide priority
			 access to public safety entities;
						(D)be built to
			 survive most disasters;
						(E)ensure that
			 networks of such systems have the appropriate level of cyber security;
			 and
						(F)ensure that
			 authorized users have the ability to develop a local network, provided that the
			 uses for such network are consistent with rules established by the
			 Commission.
						(3)Allowing for
			 shared use of public safety broadband spectrum and network
			 infrastructureThe Commission shall—
						(A)authorize the
			 shared use, sublicensing, or leasing of the public safety broadband spectrum
			 and network infrastructure by entities that are not defined as public safety
			 services, subject to the requirements that public safety services retain
			 priority access to the spectrum, pursuant to procedures adopted by the
			 Commission, provided that—
							(i)the needs of
			 other governmental entities are considered before commercial entities;
			 and
							(ii)such use is
			 approved by the public safety broadband licensee;
							(B)allow use of the
			 public safety broadband spectrum by emergency response providers;
						(C)ensure that any
			 revenues derived from any such shared use, sublicensing, or lease are deposited
			 in the Public Safety Interoperable Broadband Network Maintenance and Operation
			 Fund established under section 202(a)(2); and
						(D)ensure that the
			 Commission retains, for the 60-day period following submission of a request for
			 such shared use, sublicensing, or lease the right to review and approve of any
			 such shared use, sublicensing, or lease.
						(4)Providing for
			 interoperability and roaming agreementsThe Federal
			 Communications Commission, in consultation with the Director of the National
			 Institute of Standards and Technology, the Secretary of Homeland Security, the
			 Attorney General, and Federal, State, local, and tribal public safety agencies,
			 shall establish rules that enable—
						(A)nationwide interoperability between
			 wireless public safety broadband networks and commercial broadband networks;
			 and
						(B)roaming by public safety entities operating
			 on a wireless public safety broadband network across any commercial network so
			 as to gain guaranteed access to a resilient and reliable commercial network in
			 times of an emergency.
						(b)DefinitionsAs
			 used in this section—
					(1)the term
			 emergency response provider has the same meaning as in section 2
			 of the Homeland Security Act of 2002 (6 U.S.C. 101); and
					(2)the terms
			 public safety broadband licensee, public safety broadband
			 spectrum, and public safety services shall have the same
			 meaning as in section 337(f) of the Communications Act of 1934 (47 U.S.C.
			 337(f)).
					104.Establishment
			 of standardsNot later than
			 180 days after the date of enactment of this Act, the Secretary of Homeland
			 Security, in coordination with the Director of the National Institute of
			 Standards and Technology, shall establish an appropriate set of public safety
			 requirements for meeting the interoperability and roaming requirements
			 developed under section 103(a)(4) taking into consideration—
				(1)the extent to
			 which particular technologies and user equipment are, or are likely to be,
			 available in the commercial marketplace;
				(2)the availability
			 of necessary technologies and equipment on reasonable and nondiscriminatory
			 licensing terms;
				(3)the ability of
			 such requirements to evolve with technological developments in the commercial
			 marketplace;
				(4)the ability of
			 such requirements to accommodate prioritization for public safety
			 transmissions;
				(5)the ability of
			 such requirements to accommodate appropriate security measures for public
			 safety transmissions; and
				(6)any other
			 considerations the Federal Communications Commission deems appropriate.
				105.Submission and
			 approval of interoperability communications plans by States
				(a)In
			 generalNot later than 6 months after the date of publication in
			 the Federal Register of the rules required by section 103 and the date of
			 release of the standards required by section 104, each State shall submit a
			 plan to the Secretary of Homeland Security and the Federal Communications
			 Commission detailing the terms and aspects of the phased deployment for the
			 wireless public safety broadband network to be constructed in the public safety
			 broadband spectrum pursuant to section 103(a)(1).
				(b)ApprovalNot
			 later than 120 days after the submission of a plan under subsection (a), the
			 Secretary of Homeland Security and the Federal Communications Commission shall
			 either jointly approve or disapprove of the plan.
				106.Rule of
			 construction for public safety broadband licenseeNothing in this Act, or the amendments made
			 by this Act, shall be construed to overturn, supercede, or otherwise preempt
			 the Federal Communications Commission's Order adopted on November 19, 2007 (FCC
			 07–199), setting forth the roles and responsibilities of the public safety
			 broadband licensee (as such term is defined in section 337(f) of the
			 Communications Act of 1934) and the Federal Communications Commission, except
			 that the following shall, by rule or order, be modified by the
			 Commission:
				(1)Any organization seeking membership to the
			 Board of Directors of the public safety broadband licensee shall be voted in by
			 a simple majority of the then serving members of the Board of Directors.
				(2)The Board of Directors of the public safety
			 broadband licensee shall include the following organizations:
					(A)International
			 Association of Chiefs of Police.
					(B)International
			 Association of Fire Chiefs.
					(C)National
			 Sheriffs' Association.
					(D)International
			 Association of Fire Fighters.
					(E)National
			 Volunteer Fire Council.
					(F)Fraternal Order
			 of Police.
					(G)Major Cities
			 Chiefs Association.
					(H)Metropolitan Fire
			 Chiefs Association.
					(I)Major County
			 Sheriffs' Association.
					(J)Association of
			 Public-Safety Communications Officials, International.
					(K)National
			 Emergency Management Association.
					(L)International
			 Association of Emergency Managers.
					(M)Police Executive
			 Research Forum.
					(N)National Criminal
			 Justice Association.
					(O)National
			 Association of Police Organizations.
					(P)National
			 Organization of Black Law Enforcement Executives.
					(Q)Association of
			 Air Medical Services.
					(R)Advocates for
			 Emergency Medical Services.
					(S)Emergency Nurses
			 Association.
					(T)National
			 Association of Emergency Medical Services Physicians.
					(U)National
			 Association of Emergency Medical Technicians.
					(V)National
			 Association of State Emergency Medical Services Officials.
					(W)National
			 Emergency Medical Services Management Association.
					(X)International
			 Municipal Signal Association.
					(Y)American
			 Probation and Parole Association.
					(Z)National
			 Governors Association.
					(AA)National
			 Association of Counties.
					(BB)National League
			 of Cities.
					(CC)United States
			 Conference of Mayors.
					(DD)Council of State
			 Governments.
					(EE)International
			 City/County Management Association.
					(FF)National
			 Conference of State Legislatures.
					(GG)National
			 Association of Regional Councils.
					(HH)Utilities
			 Telecom Council.
					(II)American
			 Association of State Highway Transportation Officials.
					(JJ)American
			 Hospital Association.
					(KK)Forestry
			 Conservation Communications Association.
					(LL)National
			 Association of State 911 Administrators.
					(MM)National
			 Troopers Coalition.
					(NN)National
			 Emergency Number Association.
					(OO)American Public
			 Works Association.
					IIFunding
			201.DefinitionsIn this title—
				(1)the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Commerce, Science, and Transportation of the Senate;
					(C)the Committee on
			 Energy and Commerce of the House of Representatives; and
					(D)the Committee on
			 Homeland Security of the House of Representatives;
					(2)the term Assistant Secretary
			 means the Assistant Secretary of Commerce for Communications and
			 Information;
				(3)the term Commission means
			 the Federal Communications Commission;
				(4)the term Construction Fund
			 means the Public Safety Interoperable Broadband Network Construction Fund
			 established under section 202(a)(1);
				(5)the term
			 Indian tribe has the same meaning as in section 4 of the Indian
			 Self Determination Act (25 U.S.C. 450b);
				(6)the term
			 Maintenance and Operation Fund means the Public Safety
			 Interoperable Broadband Network Maintenance and Operation Fund established
			 under section 202(a)(2);
				(7)the term
			 NTIA means the National Telecommunications and Information
			 Administration;
				(8)the term
			 public safety entity means an entity that provides public safety
			 services, including a State, municipality, or locality;
				(9)the term
			 public safety services has the same meaning as in section 337(f)
			 of the Communications Act of 1934 (47 U.S.C. 337(f)); and
				(10)the term Secretary means the
			 Secretary of Homeland Security.
				202.Funding
				(a)Establishment
			 of funds
					(1)Construction
			 Fund
						(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Construction
			 Fund.
						(B)PurposeThe
			 Secretary shall establish and administer the grant program under section 203
			 using the funds deposited in the Construction Fund.
						(C)Credit
							(i)Borrowing
			 authorityThe Secretary may borrow from the general fund of the
			 Treasury beginning on October 1, 2011, such sums as may be necessary, but not
			 to exceed $2,000,000,000, to implement section 203.
							(ii)ReimbursementThe
			 Secretary of the Treasury shall reimburse the general fund of the Treasury,
			 without interest, for any amounts borrowed under clause (i) as funds are
			 deposited into the Construction Fund, but in no case later than December 31,
			 2014.
							(2)Maintenance and
			 Operation Fund
						(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Maintenance and Operation
			 Fund.
						(B)PurposeThe
			 Secretary shall use the funds deposited in the Maintenance and Operation Fund
			 to carry out section 204.
						(b)Initial
			 distribution of auction proceeds in fundsNotwithstanding
			 subparagraphs (A) and (D) of section 309(j)(8) of the Communications Act of
			 1934 (47 U.S.C. 309(j)(8)), the Secretary of the Treasury shall deposit the
			 proceeds (including deposits and up front payments from successful bidders)
			 from the auction of the spectrum described in section 206 in the following
			 manner:
					(1)All proceeds less
			 than or equal to $5,500,000,000 shall be deposited in the Construction Fund and
			 shall be made available to the Secretary without further appropriations.
					(2)All proceeds
			 exceeding $5,500,000,000 but not more than $11,000,000,000 shall be deposited
			 in the Maintenance and Operation Fund and shall be made available to the
			 Secretary without further appropriations.
					(3)Any proceeds in
			 excess of $11,000,000,000 shall be deposited in the General Fund of the
			 Treasury, where such amounts shall be dedicated for the sole purpose of deficit
			 reduction.
					(c)Transfer of
			 funds at completion of constructionThe Secretary of the Treasury
			 shall transfer to the Maintenance and Operation Fund any funds remaining in the
			 Construction Fund after the date of the completion of the construction phase of
			 the nationwide public safety interoperable broadband network to be established
			 under section 203, as such completion date is determined by the
			 Secretary.
				(d)Transfer of
			 funds to TreasuryAny funds remaining in the Maintenance and
			 Operation Fund after the end of the 10-year period following the determination
			 by the Secretary that construction of the nationwide public safety
			 interoperable broadband network to be established under section 203 has been
			 completed shall be transferred to the General Fund of the Treasury, where such
			 amounts shall be dedicated for the sole purpose of deficit reduction.
				(e)Authorization
			 of appropriations
					(1)Construction
			 FundThere are authorized to be appropriated to the Secretary for
			 deposit in the Construction Fund in and after fiscal year 2012 a total amount
			 not to exceed $5,500,000,000 minus any amounts equal to the amount deposited in
			 the Construction Fund pursuant to subsection (b)(1).
					(2)Maintenance and
			 Operation FundThere are authorized to be appropriated to the
			 Secretary for deposit in the Maintenance and Operation Fund in and after fiscal
			 year 2012 a total amount not to exceed $5,500,000,000 minus any amounts equal
			 to the amount deposited in the Maintenance and Operation Fund pursuant to
			 subsection (b)(2).
					203.Public safety
			 interoperable broadband network construction
				(a)Establishment
			 of construction grant programThe Secretary shall take such
			 action as is necessary to establish a grant program to assist States,
			 municipalities, and Indian tribes to establish a nationwide public safety
			 interoperable broadband network in the 700 MHz band.
				(b)ProjectsThe
			 projects for which construction grants may be made under this section are the
			 following:
					(1)Construction of a
			 new public safety interoperable broadband network using public safety
			 infrastructure in the 700 MHz band.
					(2)Improvement of
			 the existing public safety networks and construction of new infrastructure to
			 meet public safety requirements in the 700 MHz band, the 800 MHz band, or the
			 4.9 GHz band.
					(3)Migration of
			 public safety entity use to the 700 MHz band.
					(c)Matching
			 requirements
					(1)Federal
			 shareThe Federal share of the cost of carrying out a project
			 under this section may not exceed 80 percent of the eligible costs of carrying
			 out a project, as determined by the Secretary in consultation with the Chairman
			 of the Commission.
					(2)Non-Federal
			 shareThe non-Federal share of the cost of carrying out a project
			 under this section may be provided through an in-kind contribution.
					(d)RequirementsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 establish requirements for the grant program established under this section,
			 including the following:
					(1)Defining eligible
			 costs for purposes of subsection (c)(1).
					(2)Determining the
			 scope of network infrastructure eligible for grant funding under this
			 section.
					(3)Conditioning
			 grant funding on compliance with the licensing terms of the Commission.
					(4)Ensuring that all
			 grant funds are in compliance and support the goals of the National Emergency
			 Communications Plan and the Statewide Communication Interoperability Plans for
			 each State and territory.
					(e)Technical
			 assistanceThe Secretary shall enhance the Office of Emergency
			 Communications Technical Assistance Program to assist recipients of grant
			 amounts under this section with best practices and guidance in implementing
			 projects for which the recipient received a construction grant under this
			 section.
				204.Public safety
			 interoperable broadband maintenance and operation
				(a)Maintenance and
			 operation reimbursement programThe Secretary shall administer a
			 program through which not more than 50 percent of maintenance and operational
			 expenses associated with the public safety interoperable broadband network may
			 be reimbursed from the Maintenance and Operation Fund for those expenses that
			 are attributable to the maintenance, operation, and improvement of the public
			 safety interoperable broadband network.
				(b)ReportNot
			 later than 7 years after the commencement of the reimbursement program
			 established under subsection (a), the Secretary shall submit to the appropriate
			 committees of Congress a report on whether to continue to provide funding for
			 the Maintenance and Operation Fund following completion of the period provided
			 for under section 202(d).
				205.Audits
				(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Comptroller General of the United
			 States shall perform an audit of the financial statements, records, and
			 accounts of the—
					(1)Construction Fund
			 established under section 202(a)(1);
					(2)Maintenance and
			 Operation Fund established under section 202(a)(2);
					(3)construction
			 grant program established under section 203; and
					(4)maintenance and
			 operation grant program established under section 204.
					(b)GAAPEach
			 audit required under subsection (a) shall be conducted in accordance with
			 generally acceptable accounting procedures.
				(c)Report to
			 CongressA copy of each audit required under subsection (a) shall
			 be submitted to the appropriate committees of Congress.
				206.Auction of
			 spectrum to fund the Construction and Maintenance and Operation Funds
				(a)Identification of spectrumNot later than 1 year after the date of
			 enactment of this Act, the Assistant Secretary shall identify, at a minimum, 15
			 megahertz of contiguous spectrum at frequencies located between 1675 megahertz
			 and 1710 megahertz, inclusive, to be made available for immediate
			 reallocation.
				(b)AuctionNot later than January 31, 2014, the
			 Commission shall conduct the auction of the following licenses, by commencing
			 the bidding for:
					(1)The spectrum
			 between the frequencies of 1915 megahertz and 1920 megahertz, inclusive.
					(2)The spectrum
			 between the frequencies of 1995 megahertz and 2000 megahertz, inclusive.
					(3)The spectrum
			 between the frequencies of 2020 megahertz and 2025 megahertz, inclusive.
					(4)The spectrum
			 between the frequencies of 2175 megahertz and 2180 megahertz, inclusive.
					(5)The spectrum
			 between the frequencies of 2155 megahertz and 2175 megahertz, inclusive.
					(6)The spectrum
			 between the frequencies of 1755 megahertz and 1850 megahertz, inclusive.
					(7)The spectrum identified pursuant to
			 subsection (a).
					(c)Extension of
			 auction authoritySection
			 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended
			 by striking 2012 and inserting 2020.
				(d)EligibilityThe
			 Commission shall ensure that no bidder is deemed ineligible for or otherwise
			 excluded from an auction specified in this Act, or any other competitive
			 bidding process under section 309(j) of the Communications Act of 1934, on
			 account of its size or amount of its other spectrum holdings.
				207.Achieving
			 long-term interoperability and efficient use of public safety spectrum
				(a)Mandating
			 migration of Federal law enforcementNot later than 10 years
			 after the date of enactment of this Act, each Federal law enforcement agency
			 shall move all of their communications not being carried on commercial networks
			 to spectrum located in the 700 MHz and 800 MHz bands.
				(b)Spectrum below
			 512 MHz
					(1)In
			 generalBeginning on the date of enactment of this Act, the
			 Commission shall not renew any license to use spectrum located on frequencies
			 above 170 megahertz and below 512 megahertz granted to a public safety
			 licensee, unless the licensee is able to demonstrate—
						(A)that migration to
			 a different spectrum band will cause considerable economic hardship to the
			 State or local government jurisdiction in which such licensee is
			 located;
						(B)migration to a
			 different spectrum band would adversely impact the ability of the licensee to
			 protect and serve the community in which such licensee is located; or
						(C)there are an
			 insufficient number of frequencies above the 700 MHz band to support the
			 land-mobile communications needs of the licensee.
						(2)RecommendationNot
			 later than 5 years after date of enactment, the Commission, in consultation
			 with the Secretary, the NTIA, and Federal, State, and local public safety
			 agencies, shall issue a recommendation to Congress on the feasibility of public
			 safety entities ending their use of spectrum located on frequencies above 170
			 megahertz and below 512 megahertz, and moving all such use to the spectrum
			 licensed to public safety services in the 700 MHz and 800 MHz bands.
					(3)Availability of
			 fundsThe Secretary may make amounts available from the
			 Maintenance and Operation Fund to facilitate the migration of public safety
			 entity use of spectrum located on frequencies above 170 megahertz and below 512
			 megahertz to use of spectrum licensed to public safety services in the 700 MHz
			 and 800 MHz bands.
					(c)Spectrum in the
			 4.9 GHz band
					(1)Eligibility for
			 use of spectrumThe Commission shall modify section 90.1203(b) of
			 subpart Y or part 90 of the Code of Federal Regulations (47 C.F.R. 90.1203(b))
			 (relating to eligibility of use of spectrum frequencies in the 4940–4990 MHz
			 band) to ensure that—
						(A)governmental
			 entities providing public safety services retain primary authority to use such
			 spectrum; and
						(B)non-governmental
			 entities may use the spectrum on a secondary basis, provided that—
							(i)such secondary
			 use does not cause harmful interference to public safety users of that
			 spectrum;
							(ii)the
			 non-governmental entity seeking such secondary use demonstrates to the
			 Commission that such secondary use will not cause interference to public safety
			 users of that spectrum; and
							(iii)if such
			 secondary use causes any interference to a public safety user, such entity
			 shall immediately cease such use until such interference has been mitigated to
			 the satisfaction of the public safety user.
							(2)Fee for
			 secondary use of spectrum
						(A)In
			 generalThe Commission shall charge a recurring licensing fee to
			 each non-governmental entity for any secondary use of spectrum by such entity
			 described under paragraph (1).
						(B)Treatment of
			 revenuesAny revenues generated from the recurring licensing fee
			 charged under subparagraph (A) shall be deposited in Maintenance and Operation
			 Fund until the date identified under section 202(d), after which all such
			 revenues shall be deposited in the General Fund of the Treasury, where such
			 amounts shall be dedicated for the sole purpose of deficit reduction.
						(d)Reports on
			 efficient use of public safety spectrum
					(1)GAO study and
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Comptroller General of the United States shall conduct a study and
			 submit a report to the appropriate committees of Congress that
			 identifies—
						(A)those parts of
			 the radio spectrum above 174 MHz and below 512 MHz used by any public safety
			 entity that could be returned to the Commission for auction in accordance with
			 subsection (d); and
						(B)the cost of
			 migrating any such entity from use of the returned spectrum to use of
			 alternative spectrum.
						(2)FCC study and
			 reportNot later than 3 years
			 after the date of enactment of this Act, and every 3 years thereafter, the
			 Commission shall conduct a study and submit to the appropriate committees of
			 Congress a report—
						(A)on the spectrum held by the public safety
			 broadband licensee;
						(B)on how efficiently such spectrum is being
			 used; and
						(C)that provides a recommendation for whether
			 more spectrum needs to be made available to meet the needs of public safety
			 entities.
						208.Report on
			 long-term interoperability using IP-based solutionsNot later than 2 years after the date of
			 enactment of this Act, the Commission, in consultation with the Secretary and
			 the Assistant Secretary, shall issue a report and order, after allowing time
			 for notice and comment, including comment from public safety users, and submit
			 such report to the appropriate committees of Congress, on whether Internet
			 Protocol-enabled solutions could aid interoperability.
			
